Citation Nr: 1017844	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In a prior decision issued in January 2009, the Board 
originally denied the Veteran's claim.  The matter was 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2009, the Veteran 
and the Secretary (the parties), by counsel, filed a joint 
motion requesting the Court vacate and remand the Board's 
January 2009 decision.  This motion was granted by the Court 
in a December 2009 order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2009 joint motion, the parties noted that the 
Board's prior decision did not address an in-service 
audiological examination which was performed in June 1992 and 
which purportedly shows the existence of hearing loss within 
the definition of 38 C.F.R. § 3.385.  The parties directed in 
their joint motion that the Veteran be provided with 
additional notice advising him of the evidence necessary to 
substantiate his claim and that he be provided an opportunity 
to submit additional argument and/or evidence.  This matter 
is remanded for further action consistent with the joint 
remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for bilateral 
hearing loss.  This letter must inform 
the Veteran of the information and 
evidence that is necessary to 
substantiate the claim, and, must also 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

The Veteran should also be provided a VA 
21-4142 release and be requested in the 
letter to provide on the release the full 
name and address information for any 
private or VA medical providers who have 
provided treatment to the Veteran for his 
claimed bilateral hearing loss.  If the 
Veteran has undergone any audiological 
testing or other medical treatment for 
hearing loss at treatment facilities 
located at his past or present 
employer(s), he should also be requested 
to provide the name(s) and address(es) of 
such employers on the release.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


